DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31st, 2022 has been entered.
 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claim 19 states “including at least a first indicator and a first sound sensor” and later states “the at least first sound sensor”.  This first portion would more clearly be “including at least a first indicator and at least a first sound sensor”.  

Claim 19 states “(ii) using the sensor information to assess at least one aspect of sound emanating from a location within the a facility space” which should be “(ii) using the sensor information to assess at least one aspect of sound emanating from a location within the facility space”.

Claim 1 states “the at least a first sound sensor”  (two times) which does not make sense.  This portion should be “the at least first sound sensor”.  The phrase  “the at least a second sound sensor” is NOT used in the claims.  Claims 1 and 19 correctly use the phrase “the at least second sound sensor”.  Claims 2 and 13 correctly use the phrase “the at least first indicator”.  At the very least “the at least first sound sensor” should be used for consistency.  
Claims 16, 19, and 20 are objected to in an analogous manner.
The examiner would like to point out that since the claim uses “comprising” type language, this type of use of “at least” is unneeded and does not add to the claim.  It only adds unnecessary words that will cause problems.  Applicant could just use the plain terms “a first sound sensor” and “the first sound sensor” to make the claim language cleaner and clearer.

Claim 1 states “the at least a indicator” (two times) which does not make sense.  This portion should be “the at least first sound sensor”.  Claims 1 and 19 correctly use the phrase “the at least second sound sensor”.  Claims 2 and 13 correctly use the phrase “the at least first indicator”.  At the very least “the at least first indicator” should be used for consistency.  
Claims 11, 19, and 20 are objected to in an analogous manner.

Claims 2-18 are objected to as inheriting the problems as above.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the step of assessing at least one aspect of sound".  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 mentions “at least a second sensor located within the second space”.  It is unclear if this is the second sensor already mentioned in claim 1 or another.

Claim 18 mentions “a barrier”.  It is unclear if this is the barrier already mentioned in claim 1 or another.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 20020145521 A1).

Regarding claim 20, Chou discloses workplace assembly for use within a facility that includes a facility space, the workplace assembly comprising: 
at least a first sound sensor (figure 1, items 110 or 115) located within a first facility space (the space of the physical microphone or microphone array); 
at least a first indicator device (at least 120, 150, 185, 190, or 195) located within a second facility space (see at least paragraphs [0020], [0024], [0030], and [0031] for differing locations, shown as separate from 110 or 115 in figure 1, therefore take up differing space); and 
a processor (130) in communication with the at least a first sound sensor and the indicator device, the processor programmed to perform the steps of: 
(i) receiving sensor information from the at least a first sound sensor (such as at Danny’s desk, paragraphs [0016]-[0018] [0021] and [0036]); 
(ii) comparing a sound volume to a first threshold level and determining when the sound volume is below the first threshold level (below orange level, paragraph [0036], “if the noise has a certain level, the lamp may be lit to green, and if the volume gets higher it turns to orange”, figure 2, step 250); and 
(iv) indicating when the sound volume is below the first threshold level via activation of the at least a first indicator (paragraph [0036], “if the noise has a certain level, the lamp may be lit to green”).


Regarding claim 3, Chou discloses wherein the step of assessing at least one aspect of sound further includes comparing the sound volume to a second threshold level and determining when the sound volume exceeds the second threshold level (paragraph [0036] refers to multiple levels), the step of indicating the aspect of sound further including indicating when the sound volume exceeds the second threshold level (paragraph [0036], “for example, if the noise has a certain level, the lamp may be lit to green, and if the volume gets higher it turns to orange, and finally if it gets even more loud, the lamp changes to red”).

Regarding claim 4, Chou discloses wherein the indicator includes an illumination device that generates different light colors to indicate different sound states including a first color (green, see below) to indicate that the sound volume is below the first threshold level and a second color to indicate that the sound volume exceeds a second threshold level (red, paragraph [0036], “for example, if the noise has a certain level, the lamp may be lit to green, and if the volume gets higher it turns to orange, and finally if it gets even more loud, the lamp changes to red”).

Regarding claim 5, Chou discloses wherein the illumination device generates a third light color (orange, paragraph [0036]) to indicate that the sound volume is within a range between the first and second threshold levels.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20020145521 A1) in view of Smith (US 20090052677 A1).

Regarding claim 1, Chou discloses a workplace assembly for use within a facility that includes a plurality of spaces including at least a first (Danny’s office or anywhere outside Tony’s office) and second (Tony’s office) spaces that are separated by a barrier (paragraph [0030], “Tony, who works in the next office”, separated by office walls/doors), the workplace assembly comprising: 
at least a first sound sensor (figure 1, items 110 or 115) located within a space (such as at Danny’s desk, paragraphs [0030] and [0031]); 
at least a second sound sensor located within the second space (“the microphone 110 in Tony’s office”, paragraph [0030]); 
at least a first indicator (figure 1, such as found in items 120, 150, 185, 190, or 195) located within the second facility space (such as at Tony’s desk, paragraphs [0030] and [0031]); and 
a processor (130) in communication with the at least a first sound sensor and the at least a first indicator, the processor programmed to perform the steps of: 
(i) receiving sensor information from the at least a first sound sensor (such as a mic at Danny’s desk, paragraphs [0030] and [0031]); 
(ii) using the sensor information to assess at least one aspect of sound emanating from the second facility space (paragraphs [0018] and [0019], see paragraphs [0016] - [0020] for the general overview); and 
(iii) indicating the aspect of sound via the at least a first indicator (via Tony’s light 150 or computer 170, paragraphs [0030] and [0031]).
Although Chou is silent to the exact placement of microphones 110 and 115, it would have been obvious to the designer that they may be placed at any point of their choosing.  At the time of filing, it would have been obvious to one of ordinary skill in the art to place at least one microphone 110 or 115 in Danny’s office (or at least outside the barrier of Tony’s office) in the system of Chou for the benefit of covering different areas, as well as having the microphone close to the “local computing system” making the noise determination (Danny’s computer, see paragraph [0030]).
Chou does not expressly disclose a single processor receiving information from sensors in different locations. 
Smith discloses a processor (figure 1, item 32) in communication with at least a first sound sensor (mic for an item 12 or 42) located in a first facility space (figure 10, such as ZoneA1), at least a second sound sensor (another item 12 or 42) located in a second facility space (figure 10, such as outside ZoneA1), and at least a first indicator (an item 22, such as “GroupABC” light), the processor programmed to perform the steps of: 
(i) receiving sensor information from the at least a first sound sensor and the second sound sensor (paragraph [0035], “The system server 32 can be used to receive, interpret and store the inputs from the sound pressure level meters 12, and to coordinate the outputs of the sound level indicators 22”, paragraph [0035], “In networked mode, the sound pressure level meter 12 communicates with the server 32 and the server 32 receives and stores sound pressure data and updates the outputs of the sound level indicators 22”); 
(ii) using the sensor information to assess at least one aspect of sound emanating from the second facility space (paragraph [0032] and [0035], see at least paragraph [0032], ”The system server 32 can be used to receive, interpret and store the inputs from the sound pressure level meters 12, and to coordinate the outputs of the sound level indicators 22”).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to the central processor of Smith in the system of Chou for the benefit of assessing the noise levels at a single central processor, thereby reducing hardware and simplifying the design.  Therefore, it would have been obvious to combine Smith with Chou to obtain the invention as specified in claim 1.


Regarding claim 2, Chou discloses wherein the step of assessing at least one aspect of sound includes comparing a sound volume to a first threshold level (paragraph [0018]) and determining when the sound volume is below the first threshold level, the step of indicating the aspect of sound including indicating when the sound volume is below the first threshold level (no notification sent, therefore indicated by no light, sound, or message is the indication sound levels are below threshold, paragraphs [0018] to [0020], [0024] and [0028]).

Regarding claim 6, Chou discloses wherein the indicator “may be coded for different types of noise” (paragraph [0026]).  
Although Chou does not expressly disclose frequency spectrum analysis, the examiner takes official notice that analyzing a sound’s frequency spectrum to identify the type of noise was well known in the art.  The motivation to do so would have been to allow for a well know implementation for noise type identification.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the processor identifies sound within a specific frequency range and assess the at least one aspect of sound within the frequency range.

Regarding claim 7, Chou discloses wherein the frequency range is the range of a typical human voice (“human voice” paragraph [0026]).

Regarding claim 8, Chou discloses wherein the frequency range includes a range between 250 Hz and 4000 Hz (the range of a human voice includes ranges between 250 Hz and 4000 Hz).

Regarding claim 9, Chou discloses wherein the at least one aspect includes volume of sound (paragraphs [0018] and [0019]) within the specific frequency range (as found above).

Regarding claim 10, Chou discloses wherein the spaces are in different offices (paragraph [0030]).
Although Chou does not expressly disclose the observability of the indicator from one office to the next, it would have been obvious to the designer that they may be observable (clear walls/ dividers), or not observable (solid walls and no line of sight) across offices, at the designer’s preference. Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the indicator is not observable within the first space.

Regarding claim 11, Chou discloses further including an interface (figure 1, 135 or 170) for selecting sound states to indicate via the at least a first indicator (see paragraphs [0018] and [0025]-[0028], “criteria can be set such as functions of time and loudness”, “The noise detection and notification algorithms preferably are implemented in Java”).

Regarding claim 12, Chou discloses further including a physical barrier between the first and second spaces (different offices means walls or dividers between, paragraph [0030]).

Regarding claim 13, Chou discloses wherein the step of assessing at least one aspect of sound includes comparing a sound volume to a first threshold level and determining when the sound volume is below the first threshold level (below orange level, paragraph [0036], “if the noise has a certain level, the lamp may be lit to green, and if the volume gets higher it turns to orange”, figure 2, step 250), the step of indicating the aspect of sound including indicating when the sound volume is below the first threshold level via the at least first indicator (paragraph [0036], “if the noise has a certain level, the lamp may be lit to green”).

Regarding claim 14, Chou discloses further including using the sensor information from the first sensor to assess at least one aspect of sound emanating from the first space (paragraphs [0021], [0030], and [0031], system tries to use Tony’s local mic at second space, if not working or covered, can use Danny’s mic at first space).

Regarding claim 15, Chou discloses further including a second indicator located within the first space and controlled by the processor to indicate the at least one aspect of sound emanating from the first space (everyone may have personal light 120, paragraph [0020]).

Regarding claim 16, Chou discloses wherein the at least a first sound sensor includes a plurality of sound sensors (such as mic array 115) located within facility space outside the second space (such as at Danny’s desk, paragraphs [0030] and [0031]).

Regarding claim 17, Chou discloses wherein a user uses a wireless portable communication device (195) and wherein the portable communication device includes the first indicator (such as Paul notified by cell phone, paragraphs [0030] and [0031]).

Regarding claim 18, Chou discloses further including at least a second sensor located within the second space (such as Tony’s mic or Paul’s cell phone in Tony’s office, paragraphs [0030] and [0031]) and a barrier located between the first and second spaces (different offices means walls or dividers between, paragraph [0030]).
Smith discloses wherein the processor uses the sensor information from the first and second sensors to assess the at least one aspect of sound emanating from the second facility space (as above).


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20090052677 A1).

Regarding claim 19, Smith discloses a workplace assembly for use within a facility that includes a facility space wherein a system user uses a wireless computing device (see figure 1, items 42 or any 12/22 pair, paragraph [0028] shows any may be wireless, see also figures 3 and 4 “computing device” components, paragraph [0029] shows different configurations) including at least a first indicator (paragraph [0024], for SLI 22, figure 4 item 330) and a first sound sensor (mic connected to 12, figure 4 item 312), the workplace assembly comprising: 
at least a second sound sensor (figure 1, any other mic connected to second items 12) located within the facility space (such as zoneA1 of figure 10, or any other zone); 
a wireless transmitter (see figure 1, SNI 30 connected to first 12, paragraph [0028] shows any may be wireless); and 
a processor (32) in communication with the at least a first sound sensor and the wireless transmitter (via 24), the processor programmed to perform the steps of: 
(i) receiving sensor information from the at least a first sound sensor and the at least second sound sensor (paragraph [0035], “The system server 32 can be used to receive, interpret and store the inputs from the sound pressure level meters 12, and to coordinate the outputs of the sound level indicators 22”, paragraph [0035], “In networked mode, the sound pressure level meter 12 communicates with the server 32 and the server 32 receives and stores sound pressure data and updates the outputs of the sound level indicators 22”);
(ii) using the sensor information to assess at least one aspect of sound emanating from a location within the facility space (paragraph [0032] and [0035], see at least paragraph [0104], ” Alternatively, the sound monitoring system 10 can be configured such that all sound level indicators 22 within a zone display the average value of all sound pressure level meters 12 within that zone”); and 
(iii) transmitting a signal via the transmitter to the portable computing device indicating the at least one aspect of sound (transmitting notification to first SLI 22, paragraph [0032] and [0035]); and 
wherein, the computing device indicates the at least one aspect of sound via the at least a first indicator (via 330, paragraph [0032] and [0035], see at least paragraph [0104], ” Alternatively, the sound monitoring system 10 can be configured such that all sound level indicators 22 within a zone display the average value of all sound pressure level meters 12 within that zone”).
Although Smith does not expressly disclose wherein the wireless computing devices 42 or 12 are portable, it would have been obvious to the designer to try either or both portable and non-portable options (from the limited 2 options).  At the time of filing, it would have been obvious to one of ordinary skill in the art to further make the wireless computing devices in the system of Smith portable for the benefit of easily moving the sensor from crib to crib, or zone to zone as needed.  


Response to Arguments
Applicant's arguments filed October 31st, 2022 have been fully considered but they are not persuasive. 
Regarding the claim objections, applicant’s language should at least be consistent.  The unneeded wording of “at least” could be removed for clarity.  Either way using language such as “the at least first sound sensor” is better than “the at least a first sound sensor”.  
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
Regarding claim 1, applicant states “claim 1 now requires among other things an assembly that includes first and second sound sensors located in first and second spaces that are separated by a barrier where a processor uses sensor information from both the first and second sound sensors to assess at least one aspect of sound emanating from the second facility space” (see applicant’s arguments dated October 31st, 2022, page 7).  The examiner would like to point out that claim 1 does not require using information from both sensors, only that information is received from both sensors, and an assessment is made from the grouped information as a whole.
Regarding applicant’s arguments with respect to claim 19 (see applicant’s arguments dated October 31st, 2022, page 8),  Smith clearly teaches sensing audio via a wireless computing device (paragraph [0028] shows any may be wireless) which clearly may be portable.   
Regarding applicant’s arguments with respect to claim 20 (see applicant’s arguments dated October 31st, 2022, page 8),  Chou clearly teaches activating an indicator when below a threshold (see green light example as above, paragraph [0036]).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654    

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654